IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39163

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 508
                                                 )
       Plaintiff-Respondent,                     )      Filed: June 12, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
BENJAMIN JESS HUGENTOBLER,                       )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Paul R. Panther, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       In this case we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. We affirm.
       Benjamin Hess Hugentobler pled guilty to two counts of felony injury to a child. I.C.
§ 18-1501(1). In exchange for his guilty pleas, additional charges were dismissed. Hugentobler
was sentenced to concurrent unified terms of ten years, with minimum periods of confinement of
two years. The district court retained jurisdiction, and Hugentobler was sent to participate in the
rider program at the North Idaho Correctional Institution (NICI). Hugentobler successfully
completed his rider, and the district court suspended the sentences and placed Hugentobler on
probation.



                                                1
       Thereafter, Hugentobler admitted to violating the terms of his probation. The district
court revoked probation, but again sent Hugentobler to participate in the retained jurisdiction
program. After Hugentobler completed evaluation at NICI, the jurisdictional review committee
recommended probation. The district court, however, relinquished jurisdiction. The district
court sua sponte reduced Hugentobler’s sentences to concurrent unified terms of ten years, with
minimum periods of confinement of one year. Hugentobler appeals, claiming that the district
court erred by refusing to grant probation in light of the recommendation of the jurisdictional
review committee.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.           We hold that
Hugentobler has failed to show that the district court abused its discretion, and we therefore
affirm the order relinquishing jurisdiction.
       Hugentobler argues that all of the relevant goals of sentencing could have been
accomplished with probation. As noted above, however, the district court found that probation
was not an appropriate course of action in Hugentobler’s case. The order of the district court
relinquishing jurisdiction and Hugentobler’s sentences are affirmed.




                                                2